Citation Nr: 0019825	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to additional VA benefits for a spouse from 
April 1, 1994, to October 31, 1998.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran failed to provide clarification/confirmation 
documentation to enable verification of his spouse's social 
security number, as requested by VA in November 1993.

2.  The veteran was notified by letter in January 1994 that 
if his spouse's social security number was not provided 
within 60 days his benefits would be reduced accordingly, 
effective April 1, 1994.

3.  By letter, dated in March 1994, the veteran was notified 
that his entitlement to spousal benefits was terminated 
effective April 1, 1994, due to the loss of a dependent 
spouse based upon his failure to submit requested 
verification of his spouse's social security number.

4.  In October 1998, the veteran submitted clarifying 
documentation of his spouse's social security number, under 
her maiden name, which enabled VA to obtain Social Security 
Administration verification that same month.   

5.  Payment of additional VA benefits for a spouse was 
reinstituted effective November 1, 1998.


CONCLUSION OF LAW

The criteria for receipt of spousal benefits from April 1, 
1994, to October 31, 1998, have not been met.  38 U.S.C.A. 
§§ 1115, 1135, 5101(c) (West 1991); 38 C.F.R. §§ 3.31, 3.158, 
3.216, 3.401, 3.500, 3.652 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was in receipt of additional monthly compensation 
benefits for his spouse as a dependent pursuant to the 
provisions of 38 U.S.C.A. §§ 1115, 1135, effective 
September 1, 1986.

Applicable law, 38 U.S.C.A. § 5101(c) provides as follows:  
(1)  Any person who applies for or is in receipt of any 
compensation or pension benefit under laws administered by 
the Secretary shall, if requested by the Secretary, furnish 
the Secretary with the social security number of such person 
and the social security number of any dependent or 
beneficiary on whose behalf, or based upon whom, such person 
applies for or is in receipt of such benefit.  A person is 
not required to furnish the Secretary with a social security 
number for any person to whom a social security number has 
not been assigned.  (2)  The Secretary shall deny the 
application of or terminate the payment of compensation or 
pension to a person who fails to furnish the Secretary with a 
social security number required to be furnished pursuant to 
paragraph (1) of this subsection.  The Secretary may 
thereafter reconsider the application or reinstate payment of 
compensation or pension, as the case may be, if such person 
furnishes the Secretary with such social security number.

Implementing regulations issued by VA, entitled "[m]andatory 
disclosure of social security number," further provide:  
Benefits will be terminated if a beneficiary fails to furnish 
the Department of Veterans Affairs with his or her social 
security number or the social security number of any 
dependent or beneficiary on whose behalf, or based upon whom, 
benefits are sought or received, within 60 days from the date 
the beneficiary is requested to furnish the social security 
number.  38 C.F.R. § 3.216.  38 C.F.R. §§ 3.500(v) and (w) 
and 3.652 provide for termination of pertinent benefits when 
the recipient fails to furnish evidence of continued 
eligibility, specifically where one or more social security 
numbers is required.  Essentially, the benefits are to be 
terminated after a 60-day notice period is provided to the 
recipient.

If a claimant submits an incomplete application for VA 
benefits, the VA is required to notify the claimant of any 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a).  The law, thus, imposes an affirmative duty on the 
VA to assist claimants in understanding how to file for VA 
benefits, including the filing of any necessary evidence.  
Morris v. Derwinski, 1Vet. App. 260, 265 (1991).  If the VA 
requests evidence, including the social security numbers for 
dependents, but such evidence is not furnished within a year 
of the notification, the claim is deemed abandon, and no 
benefits may be paid or furnished based upon the 
applications.  38 U.S.C.A. §§ 5101(c)(2), 5103(a); 38 C.F.R. 
§§ 3.158(a), 3.204(a)(1), 3.216.  The law, thus, imposes on 
the claimant the responsibility of cooperating with the VA in 
gathering any evidence necessary to prosecute the claim.  
Morris at 264.  After expiration of the one-year period, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).

The record discloses that in December 1985 the veteran 
submitted a declaration of marital status, indicating that he 
had been married to M. since August 1966.  The form upon 
which he made this submission, as formatted at that time, did 
not include any reference to or request for the social 
security number of his spouse.  In July 1991 the veteran 
submitted his spouse's social security number on a form 
titled social security number solicitation.  In June 1992 the 
veteran again submitted a form titled "Status of Dependent's 
Questionnaire," indicating that he continued to be married 
to M., but the form did not provide any reference to or 
request for the veteran's spouse's social security number.

In November 1993 the VA wrote to the veteran indicating that 
there was currently a discrepancy between VA's records and 
the Social Security Administration's records regarding the 
veteran's spouse's social security number.  The veteran was 
requested to supply additional information regarding his 
spouse's social security number and informed that law and 
regulations required that he provide VA with the correct 
social security number for his dependents.  The record does 
not contain written evidence of any response from the veteran 
to the November 1993 letter.

A January 1994 letter from the VA to the veteran indicated 
that VA was proposing to reduce his payments because he had 
failed to provide VA with a correct social security number 
for his spouse as requested in the November 1993 letter.  He 
was informed that VA was proposing to remove his spouse from 
his VA award effective the first of the month following the 
mandatory 60-day reply period and this action would result in 
the proposed reduction in his monthly VA benefits.  A March 
1994 VA letter to the veteran informed him that his benefits 
had been reduced effective April 1, 1994, based upon his 
failure to respond to the January 1994 letter, and submit 
verification of his spouse's social security number.

A report of contact dated October 14, 1998 reflects that the 
veteran telephoned VA and provided information concerning his 
spouse's social security number.  Documented confirmation of 
his spouse's social security number, under her maiden name, 
was received on October 20, 1998.  On the basis of this 
information the VA obtained Social Security Administration 
verification two days later, and awarded the veteran 
additional compensation benefits for his spouse with payments 
beginning effective November 1, 1998.

The veteran has indicated that he telephoned the VA in 
December 1993 and believed that he had clarified any 
misunderstanding regarding his spouse's social security 
number.  His representative has indicated that the veteran's 
health prevented him from responding to VA's letters in 1993 
and 1994 regarding the veteran's spouse's social security 
number.

The record reflects that the social security number furnished 
to VA in October 1998 is identical to the social security 
number that had been furnished in 1991.  However, in light of 
the discrepancy reported in the November 1993 letter to the 
veteran it was appropriate for VA to request additional 
information relating to the veteran's spouse's social 
security number in order to determine the veteran's continued 
eligibility to receive additional benefits for a dependent 
spouse.  See 38 C.F.R. §§ 3.500(v)(w), and 3.652.  The record 
reflects that the letter in November 1993 and the letters in 
January and March 1994 were directed to the veteran's address 
of record and that the veteran was provided a 60-day notice 
period prior to termination of the additional benefits for a 
dependent spouse.  Id.  Although the veteran has asserted 
that he made telephonic contact with VA in December 1993 
there is no written record of this contact, nor is there any 
satisfactory explanation provided for the veteran's failure 
to respond to the January 1994 or March 1994 letters directed 
to him concerning the proposal and subsequent termination of 
additional benefits for his dependent spouse.  There is no 
competent medical evidence that the veteran was unable to 
read correspondence or respond to the same at that time.  As 
set forth below, the RO was required, under the provisions of 
38 U.S.C.A. § 5101(c) and 38 C.F.R. § 3.216 to terminate the 
additional compensation benefits which the veteran was 
receiving for his spouse, when he failed to furnish the 
requested social security number information.  Therefore, the 
Board concludes that a preponderance of the evidence is 
against a finding that the veteran's additional benefits for 
his spouse were not properly terminated effective April 1, 
1994.

The veteran provided confirming documentation relating to his 
spouse's social security number in October 1998 and his award 
was increased effective November 1, 1998, the first day of 
the month following the month in which the additional award 
of benefits for his dependent spouse became effective.  
Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on increased 
awards of compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  38 C.F.R. § 3.31.  The 
effective date of an award of additional compensation for a 
dependent spouse is the date of claim.  38 C.F.R. 
§ 3.401(b)(1).  Therefore, the effective date of the award of 
additional compensation for the veteran's dependent spouse is 
October 1998, with the commencement of payment being the 
first day of the month thereafter, or November 1, 1998, as 
was accomplished by the RO.  On the basis of the above 
analysis a preponderance of the evidence is against the 
reinstatement of additional compensation for a dependent 
spouse prior to November 1, 1998.  38 C.F.R. §§ 3.31, 3.401.


ORDER

Entitlement to additional benefits for a spouse from April 1, 
1994, to October 31, 1998, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

